Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT

                                      No. 04-13-00522-CV

                                 Egna Bishop VILLARREAL,
                                          Appellant

                                                v.

                                Guillermo Gonzalez GUERRA,
                                          Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-09-139
                          Honorable Jose Luis Garza, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the portion of the judgment awarding
attorney ad litem fees is REVERSED, and this case is REMANDED to the trial court for further
proceedings to determine the appropriate amount of attorney ad litem fees. The remainder of the
judgment is AFFIRMED. It is ORDERED that Appellee, Guillermo Gonzalez Guerra, recover his
costs of this appeal from Appellant, Egna Bishop Villarreal.

       SIGNED July 2, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice